Title: From John Adams to William Tudor, 1 October 1775
From: Adams, John
To: Tudor, William


     
      Philadelphia Octr. 1. 1775
      Dr Sir
     
     I have at last the Pleasure to mention to you what I Suppose Mr. H. has informed you of, before, vizt that the Pay of the Judge Advocate is raised to fifty dollars per Month for himself and his Clerk, and this is to be allowed from the day he entered upon the service.
     There was an Expression in your Representation to the General which alarmed me much, and put me to some Pain lest it should excite a Disgust. It was this “The Congress as I have been informed were wholly unacquainted with the Duties of a Judge Advocate, especially in the continental Army.” If this had been true, yet it was indecent to tell them of it, because they ought to be presumed to know all the Duties of this officer, but most especially in their own Army. The Construction that I put upon it, was that the Congress had never been made Acquainted with the orders of the General to the Judge to attend every general Court Martial, which made the Duty in the American Army, essentially greater than in any other. By this Interpretation, satisfaction seemed to be given and by the favourable Representation of the General, together with the friendly Notice of General Gates and some Members who had been at the Camp, this Matter was at last well understood, and Justice was done.
     I am, very Sorry to learn, that you have been sick, but rejoice to hear you are better. I have this Morning received from my dear Mrs. Adams, two letters which have put all my Philosophy to the Proof. Never Since I had a Family was it in such Distress, altho it has often seen melancholly Scenes. I tremble for fear my Wifes Health should receive an irreparable Injury from the Anxieties, and Fatigues, which I know she will expose herself to, for the relief of her Family in their present Sick Condition. I fear too the Contagion of such an Hospital of an House. Whether to return I know not. We expect every Hour, momentous Intelligence from England, and from Schuyler and from Washington. And altho, my Presence here is not of any great Consequence, yet some of my Constituents may possibly think it of more than it is, and be uneasy, if I should be absent. At least, if I am here, and any thing goes differently from my Wishes, I shall have the Satisfaction to reflect that I have done all I could, however little it might be. Yet if I Stay here, I shall not be happy, till I know more from Braintree. Perhaps I may receive another Letter in a day or two. My Respects to your Father and Mother, and all Friends. Pray write me if you are well enough. I am, sir, your Friend,
     
      John Adams
     
    